     Case 2:19-cv-00383-MCE-EFB Document 10 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICHOLAS D. DUMAS,                                 No. 2:19-cv-383-MCE-EFB PS
12                          Plaintiff,
13             v.                                        ORDER
14    DEPARTMENT OF MOTOR VEHICLES,
      et al.,
15
                            Defendants.
16

17
              On March 31, 2020, the magistrate judge filed findings and recommendations herein
18
     which were served on the parties and which contained notice that any objections to the findings
19
     and recommendations were to be filed within fourteen days. ECF No. 9. No objections were
20
     filed.
21
              The Court has reviewed the applicable legal standards and, good cause appearing,
22
     concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.
23
              Accordingly, IT IS HEREBY ORDERED that:
24
              1. The proposed Findings and Recommendations filed March 31, 2020 (ECF No. 9), are
25
                    ADOPTED in full;
26
              2. This action is DISMISSED without prejudice for failure to state a claim as set forth in
27
                    the February 19, 2020 order (ECF No. 8); and
28
     Case 2:19-cv-00383-MCE-EFB Document 10 Filed 04/29/20 Page 2 of 2

 1         3. The Clerk of the Court is directed to close the case.

 2         IT IS SO ORDERED.

 3   Dated: April 28, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
